Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-18 are currently pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Portugal on December 19, 2017. It is noted, however, that applicant has not filed a certified copy of the PT110462 application as required by 37 CFR 1.55.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following claimed invention:
Claim 6: one metal plate: - with a fork-shaped whose slot fits on the transfer system, - with two connection pins to fix the load, - with hinged connections, at one end to the lifting system, and at the other end to a front connection jacks that have another hinged connection to the transfer system.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 4, 12-14, and 18 are objected to because of the following informalities:  
Claim 2 recites the term “their” in line 3. However, it is unclear what “their” is referring to. For examination purposes “their” has been construed as “the vertical hydraulic jacks’”
Claim 2: “relatively” appears like it should read “relative” in line 3. 
Claim 4: “as” appears like it should read “has” in line 3. 
Claim 12 recites the term “their” in line 3. However, it is unclear what “their” is referring to. For examination purposes “their” has been construed as “the two connection pins’”. 
Claim 13 recites the term “their” in line 4. However, it is unclear what “their” is referring to. For examination purposes “their” has been construed as “the containers’”. 
Claim 14 recites “a of multidirectional slider supports” in lines 3-4. It appears this should read “multidirectional slider supports”. 
Claim 18 recites the term “it” in line 1. It appears this should read “the method”. 
Claim 18 recites “form the inclined position the vertical position” in line 18. It appears this should read “from the inclined position to the vertical position”. 
Claim 18 recites “from female docking plate the sliding receptor” in lines 28-29. It appears this should read “from female docking plate of the sliding receptor”. 
 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-9, 11-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the sliding receptor” in line 3. There is insufficient antecedent basis for this limitation in the claim. It appears like this should read “a sliding receptor”.
Claim 3 recites the limitation “the withdrawable loader” in line 3. It appears like this should read “a withdrawable loader”.
Claim 4 recites the limitation “the lateral moving means” in line 1. It appears like this should read “a lateral moving means”. 
Claim 5 recites the limitation “the rigid frame structure” in line 2. It appears like this should read “a rigid frame structure”. 
Claim 7 recites the limitation “the rear connection system” in line 1. It appears like this should read “a rear connection system”
Claim 8 recites the limitation “the lateral moving equipment” in line 1. It appears like this should read “a lateral moving equipment”. 
Claim 9 recites the limitation “the lifting equipment” in line 1. It appears like this should read “a lifting equipment”.
Claim 11 recites the limitation “the side-by-side position” in line 1. It appears like this should read “a side-by-side position”. 
Claim 12 recites the limitation “the rotated position” in line 1. It appears like this should read “a rotated position”. 
Claim 12 currently depends on rejected claim 5, but the limitations of claim 12 lack proper antecedent basis in claim 5. The Examiner suggests amending claim 12 to depend from claim 11.
Claim 14 recites the limitation “the braced arms” in line 1. It appears like this should read “braced arms”. 
Method claim 18 is replete with similar antecedent basis issues as stated above, and should be corrected accordingly. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bermueller (DE 102006014214 A1, provided with translation).
Regarding claim 1, Bermueller teaches (Fig. 1-24): Equipment for sharing railway cars lower chassis (wagon 30) with upper chassis (50) or cabins (container 20) comprising a self-transformable carriage composed by a lower chassis (30) and a mobile upper chassis (50) or cabins (20) wherein the mobile upper chassis (50) is equipped with the means to be self-contained (as a container) and carrying cabins (20) combined for different needs. 
Regarding claim 2, Bermueller teaches the elements of claim 1, as stated above. Bermueller further teaches (Fig. 1-24): a multidirectional sliding platform (displacement beam 50) over a supporting structure (truck 40)(Fig. 1) wherein vertical jacks (33, 34) are installed allowing the vertical hydraulic jacks’ vertical levelling relative to a sliding receptor (30)(Fig. 10). 
Regarding claim 3, Bermueller teaches the elements of claim 2, as stated above. Bermueller further teaches (Fig. 1-24): mobile piers (corner castings 22) composed by several mobile supporting structures (22) above which the multidirectional sliding platform (50) of a withdrawable loader (50) are installed (Fig. 3-4); wherein the mobile supporting structures (22) auto-align themselves parallel to railway wagons (30), forming an self-adjustable docking pier (22) for train wagons (Fig. 1-2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bermueller (DE 102006014214 A1, provided with translation), in view of Rosenkranz et al. (DE19804491A1, provided with translation).
Regarding claim 4, Bermueller teaches the elements of claim 3, as stated above. Bermueller further teaches (Fig. 1-24): a lateral moving means consists of a transfer system (50) comprising an arm frame (Fig. 10 and 12) which has a sliding frame (37). 
Bermueller does not explicitly teach that a lifting system is mounted on a sliding frame. 
However, Edelhoff teaches (Fig. 1-5): a lateral moving means (Fig. 3) consists of a transfer system (Fig. 3) comprising an arm frame (Fig. 5) which has a sliding frame (8) where a lifting system (12) is mounted (Fig. 5). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bermueller to mount the lifting system to the sliding frame, as taught by Edelhoff, to lift both the sliding frame and the container at the same time, as well as permitting adjustments in height, side, and angle of the sliding frame to match the exact position of the container (Edelhoff, para. 0035 and 0036). 
Regarding claim 5, Bermueller and Edelhoff teach the elements of claim 4, as stated above. Bermueller further teaches (Fig. 1-24): handling means consisting of the lifting system (33, 34) that comprises a rigid frame structure (cover 25) that moves vertically in relation to the transfer system (50) by means of hydraulic jacks (Claim 19, lines 128-130) for suspending a front side connectors (22) and a rear side connectors (22) in order to lift and support the load (para. 0053, lines 369-372).

Allowable Subject Matter
Claims 6-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6 and its depending claims 7-11, the prior art fails to teach that the front side connectors (22) comprising a group of jacks bi-articulated and one metal plate: - with a fork-shaped whose slot fits on the transfer system, - with two connection pins to fix the load, - with hinged connections, at one end to the lifting system, and at the other end to a front connection jacks that have another hinged connection to the transfer system. While Bermueller teaches (Fig. 1-13 and 19): Front side connectors (22) comprising a jack (33, 34) and a plate (lid 25) acted upon by a pin (Claim 21, lines 140-141), the examiner finds no obvious reason to modify the plate such that the plate is fork shaped with a slot that fits on the transfer system, has two connection pins to fix the load, and has hinged connections in connection with the lifting system and at a front connections jack in connection with the transfer system. Such a modification would require improper hindsight reasoning. 
Regarding claim 12 and depending claims 13-17, the prior art fails to teach that in the rotated position, the rotational part where two connection pins are placed stays parallel to the container side wall and locked in this position enabling their insertion in the container corners and lift the container with the lifting system. While Bermueller teaches (Fig. 1-24): a rotatable pin (45) for engagement with corner castings (22)  to lift the container with the lifting system, the examiner finds no obvious reason to modify the equipment to have a rotational part that stays parallel to the container side wall in a rotated position, and locked in this position enabling the pins’ insertion in the container corners. Such a modification would require improper hindsight reasoning.
Regarding claim 18, the prior art fails to teach that the multidirectional sliding platform travels in the transversal direction in a way the male docking pins of the multidirectional sliding platform (50) are inserted in the female docking plates of the railway wagon; and that the multidirectional sliding platform is moved backwards so that the male docking connectors are released from a female docking plate of the sliding receptor, finishing the side sliding process. While Bermueller teaches (Fig. 1-13, 16, and 19): a multidirectional sliding platform (50) that travels in the transversal direction, the examiner finds no obvious reason to modify the sliding platform to have male docking pins that are inserted into female docking plates of a railway wagon. Such a modification would require improper hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-4728241-A: Teaches brake beams may be connected by parallel links to the base frame of the roller conveyor and may be adapted to be lifted and lowered by a fluid-operated piston-cylinder unit, which is pivoted at its ends to the base frame and to the brake beams or to the parallel links; the lifting and lowering of the brake beams may be automatically controlled in such a manner that the containers received by the conveyor in the receiving station slide down slowly on the roller conveyor so that strong impacts will be avoided.
US-6619904-B1: Teaches a container was positioned lengthwise the platform by live rollers 308 when lifted and by cylinders 314. 
EP-0831002-A1: Teaches the device has vertical lifting units constructed as lifting bridges (2,3.1,3.2) engaging with the transportation container (7) and fitted into the floor (1) of the rail and road vehicle (8) at right angles to the vehicle's longitudinal axis; transverse feed gear is provided between the loading and unloading stations, and upon this is located the horizontal loading units with telescopic load support arms (5,6.1,6.2) which are extendable horizontally and at right angles to the vehicle in the region of its floor.
WO-2006119955-A1: Teaches a loading surface of the loading unit (1) for loading is recorded by means of a detector body; an interlocking connection between a hoisting device and a loading surface of the loading unit (1) is generated; the hoisting device lifts the loading unit (1); a boom (20) is extended from an idle position under the loading unit (1) by a displacement unit (19); the hoist device lowers the loading unit (1) onto the boom; the loading unit (1) is moved to the new position by means of the displacement unit (19); the boom (20) is withdrawn to the idle position. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617